Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites "a plurality of thin film photovoltaic cells" in lines 1 and 2, and further recites "a plurality of parallel connected photovoltaic cell units are provided, each comprising a string of series connected photovoltaic cells" in lines 6 and 7; however, it is unclear if the initially recited "a plurality of thin film photovoltaic cells" are part of the "a plurality of parallel connected photovoltaic cell units" comprising "a string of series connected photovoltaic cells"; or whether the initially recited "a plurality of thin film photovoltaic cells" are in addition to "a plurality of parallel connected photovoltaic cell units" comprising "a string of series connected photovoltaic cells".  Thus, the relationship between the initially recited limitation "a plurality of thin film photovoltaic cells" and the limitation "a plurality of parallel connected photovoltaic cell units are provided, each comprising a string of series connected photovoltaic cells" is unclear.  Dependent claims 2-5 are rejected due to their respective dependence on claim 1.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites the limitation "the parallel connection circuit of the parallel connected photovoltaic cell units" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the limitation will be treated as if it recites a parallel connection circuit of the plurality of parallel connected photovoltaic cell units.  Dependent claims 2-5 are rejected due to their respective dependence on claim 1.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites the limitation "the photovoltaic cell units" in line 15; however, it is unclear as to whether refers to all of the previously recited plurality of parallel connected photovoltaic cell units, or whether the limitation is directed to a portion or subset of the previously recited plurality of parallel connected photovoltaic cell units.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected due to their respective dependence on claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 3 recites the limitation "the series of connected photovoltaic cells" in lines 2 and 3; however, there is insufficient antecedent basis for this limitation in the claim.  While claim 1 does recite "a string of series connected photovoltaic cells" in line 7; this limitation does not provide antecedent basis for the limitation "the series of connected photovoltaic cells".
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 4 and 5 recite the limitation "the at least one cross over connection member for the positive connection part" in lines 1 and 2, respectively, however, there is insufficient antecedent basis for this limitation in the claim(s).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (US 2012/0160297), or in the alternative, claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (US 2012/0160297) in view of Hacke et al. (US 2008/0216887).
	Regarding claim 1, Yamakawa discloses a photovoltaic module comprising a plurality of thin film photovoltaic cells ([0047]) positioned on a transparent substrate ([0107] L2), each thin film photovoltaic cell comprising a transparent electrode provided on the transparent substrate ([0107] L4-5), a solar cell stack positioned on the transparent electrode ([0108]), and a top electrode positioned on the solar cell stack ([0113] L3), wherein a plurality of parallel connected photovoltaic cell units are provided ([0044] L5-6), each comprising a string of series connected photovoltaic cells ([0044] L3), the photovoltaic module further comprising a positive connection part and a negative connection part in a single top interconnection layer, providing the parallel connection circuit of the parallel connected photovoltaic cell units (101 and 102 in Fig. 8; [0081], [0082]), wherein the positive connection part comprises a plurality of positive grid lines and wherein the negative connection part comprises a plurality of negative grid lines (101, 102, 136, and 137 in Figures 8-10 depict a plurality of grid lines which connect to the respective photovoltaic cell units), wherein the plurality of positive grid lines and the plurality of negative grid lines form an intermeshed pattern in the single top interconnection layer (101 and 136, and 102 and 137 in Figures 9 and 10), the plurality of positive grid lines and the plurality of negative grid lines being limited to a surface area in the single top interconnection layer between the photovoltaic cells units (101, 136, 102, 137 in relation to photovoltaic cell units as depicted in Figures 8-10), at least one cross over connection member in a layer different from the single top interconnection layer, the at least one cross over connection member providing an electrical connection of single polarity between two negative grid lines of the plurality of negative grid lines intersecting a positive grid line of the plurality of positive grid lines (171 in Figures 8-10).  It is noted that the relationship between 101, 102, 136, 137 and 171 in Figures 8-10 satisfies the limitation requiring the recited components to be in different layers.  It is further noted that the term "top" is dependent on the spatial orientation of the device.
	In the alternative, if 171 in Figures 8-10 of Yamakawa is not considered a cross over connection member in a layer different from the single top interconnection layer providing an electrical connection of single polarity between two negative grid lines, Hacke discloses a photovoltaic module and further discloses at least one cross over connection member in a layer different from the single interconnection layer (30 in Fig. 3C; [0039] L8-15), the at least one cross over connection member providing an electrical connection of single polarity between two negative grid lines of the plurality of negative grid lines intersecting a positive grid line of the plurality of positive grid lines (30 in Fig. 3C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cross over connection member, as disclosed by Hacke, to provide the electrical connection of single polarity disclosed in Yamakawa, because as evidenced by Hacke, the use of a connection member to provide an electrical connection of single polarity in a photovoltaic module amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a connection member to provide the electrical connection of single polarity in the module of Yamakawa based on the teaching of Hacke.  
Regarding claim 3, Yamakawa and/or modified Yamakawa disclose the claim limitations as set forth above.  Yamakawa further discloses the series of connected photovoltaic cells are provided by means of conductive elements between a transparent electrode of a photovoltaic cell and a top electrode of an adjacent photovoltaic cell ([0113] L6-11).
Regarding claim 4, Yamakawa and/or modified Yamakawa disclose all the claim limitations as set forth above.  Yamakawa further discloses the at least one cross over connection member for the positive connection part comprises a positive contact layer part in the layer of the top electrodes, the positive contact layer part connecting the top electrodes of two adjacent ones of the photovoltaic cells of two neighboring photovoltaic cell units (Yamakawa - [0082] discloses branch lines which interconnect the solar cell panels in parallel; it is noted that the limitation "connecting" does not require direct physical contact or the absence of intermediate components; the cross over connect member necessarily contains a part which connects the top electrodes of adjacent cells.  It is further noted that the limitation "positive contact layer part" does not specify a boundary or specific material which delineates or differentiates the claimed part from the member as a whole, therefore, a part of the cross over connection member connected to the adjacent cells satisfies the limitation as claimed).
Regarding claim 5, Yamakawa and/or modified Yamakawa disclose all the claim limitations as set forth above.  Yamakawa further discloses the at least one cross over connection member for the positive connection part further comprises a connection layer between the positive contact layer and the positive connection part (note: the term "connection" does not require direct physical contact or the absence of intermediate components; it is further noted that the limitation "connection layer" does not specify a boundary or specific material which delineates or differentiates the recited "connection layer" from the cross over connection member as a whole, therefore, a part of the cross over connection member between the positive contact layer and the positive connection part satisfies the limitation "connection layer" as claimed).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (US 2012/0160297) as applied to claim 1 above, in view of Nese et al. (US 2011/0120531), or in the alternative, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (US 2012/0160297) in view of Hacke et al. (US 2008/0216887) as applied to claim 1 above, and further in view of Nese et al. (US 2011/0120531).
	Regarding claim 2, Yamakawa and/or modified Yamakawa disclose all the claim limitations as set forth above.  
	Modified Yamakawa does not explicitly disclose a cell width of each of the plurality of photovoltaic cells is less than 10 mm.
	Nese discloses a photovoltaic module and further discloses a cell width of a photovoltaic cell ranges from 5 to 50 mm ([0039]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the photovoltaic cells of Yamakawa and/or modified Yamakawa with a cell width corresponding to the range disclosed by Nese, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Yamakawa fails to show intermeshed positive and negative grid lines limited to a surface area between photovoltaic cell units in a single top interconnection layer, or electrical connection between two grid lines of the same polarity and intersecting a grid line of an opposing polarity in a different layer, and instead Yamakawa shows grid lines that are positioned in overlap with solar cell modules (eg Fig. 2, modules 111, 112, 113).
In response to Applicant's argument, Yamakawa discloses the photovoltaic module further comprising a positive connection part and a negative connection part in a single top interconnection layer, providing the parallel connection circuit of the parallel connected photovoltaic cell units (101 and 102 in Fig. 8; [0081], [0082]), wherein the positive connection part comprises a plurality of positive grid lines and wherein the negative connection part comprises a plurality of negative grid lines (101, 102, 136, and 137 in Figures 8-10 depict a plurality of grid lines which connect to the respective photovoltaic cell units), wherein the plurality of positive grid lines and the plurality of negative grid lines form an intermeshed pattern in the single top interconnection layer (101 and 136, and 102 and 137 in Figures 9 and 10), the plurality of positive grid lines and the plurality of negative grid lines being limited to a surface area in the single top interconnection layer between the photovoltaic cells units (101, 136, 102, 137 in relation to photovoltaic cell units as depicted in Figures 8-10), at least one cross over connection member in a layer different from the single top interconnection layer, the at least one cross over connection member providing an electrical connection of single polarity between two negative grid lines of the plurality of negative grid lines intersecting a positive grid line of the plurality of positive grid lines (171 in Figures 8-10).  It is noted that the relationship between 101, 102, 136, 137 and 171 in Figures 8-10 satisfies the limitation requiring the recited components to be in different layers.  It is further noted that the term "top" is dependent on the spatial orientation of the device.
	In the alternative, if 171 in Figures 8-10 of Yamakawa is not considered a cross over connection member in a layer different from the single top interconnection layer providing an electrical connection of single polarity between two negative grid lines, Hacke discloses a photovoltaic module and further discloses at least one cross over connection member in a layer different from the single interconnection layer (30 in Fig. 3C; [0039] L8-15), the at least one cross over connection member providing an electrical connection of single polarity between two negative grid lines of the plurality of negative grid lines intersecting a positive grid line of the plurality of positive grid lines (30 in Fig. 3C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cross over connection member, as disclosed by Hacke, to provide the electrical connection of single polarity disclosed in Yamakawa, because as evidenced by Hacke, the use of a connection member to provide an electrical connection of single polarity in a photovoltaic module amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a connection member to provide the electrical connection of single polarity in the module of Yamakawa based on the teaching of Hacke.  
	With regard to Applicant's arguments directed to the Hacke reference, Hacke is relied upon to teach at least one cross over connection member in a layer different from the single interconnection layer (30 in Fig. 3C; [0039] L8-15), the at least one cross over connection member providing an electrical connection of single polarity between two negative grid lines of the plurality of negative grid lines intersecting a positive grid line of the plurality of positive grid lines (30 in Fig. 3C), as set forth above.  Hacke is not relied upon to teach intermeshed tabbing lines.
Applicant’s remaining arguments with respect to claims 1-5 have been considered but are moot due to the new ground of rejection.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726